Opinion by
Mokkison, J.,
Elizabeth. R. Dillin, by her last will and testament, devised the whole of her real estate to a trustee, directing that it be held during the lifetime of'the survivor of her two daughters, but at her death it should be sold. Anna D. Rousseau, one of said daughters, died September 29, 1888; the other, Sarah W. Swayne, is still living. Mary J. Clark, whose administratrix, Elizabeth R. Perry, has prosecuted this appeal, was a daughter of Anna D. Rousseau. Mary J. Clark died in 1892 leaving no issue. Her share of the proceeds of the sale of the corpus is claimed for her estate, as not subject to be postponed, in the circumstances existing, until the death of Sarah W. Swayne. The latter gave her written consent to the disbursement of that part of the corpus.
The court below denied this claim in favor of Mrs. Clark’s estate and this decree is assigned for error.
In very plain and clear language Elizabeth R. Dillin, in dealing with her realty as the body of her whole estate, devised it to a trustee, directing that it be held unsold during the lifetime of the survivor of her two daughters, but at the death of such survivor it should be sold. It seems to be conceded that for reason or reasons, not made known to us, this plain direction of the will that the corpus of the estate should not be sold till after the death of both daughters of testatrix was disregarded. The learned counsel for appellant, in his printed argument, says: “The present question could not have arisen but for the circumstances, certainly unforeseen by the testatrix, that, under an order of the orphans’ court, made because of certain conditions arising after testatrix’s death, all the real estate was sold, prior to the death of the survivor of testatrix’s two daughters.”
*165We are unable to see that the violation of the plain terms of the will, by selling the real estate under a decree of the orphans’ court during the lifetime of one of the daughters, will now justify the distribution of the proceeds of said sale, during the lifetime of one of said daughters. Let us assume, as we now must, that such sale of the real estate was in some manner justified, and that it passed title to the real estate and converted the corpus of the trust into money, then why does not the trust remain in full force as to the fund derived from said sale? In our opinion, the fact of said sale furnishes no reason why the said fund, or any part of it should be distributed, during the lifetime of Mrs. Sarah W. Swayne, even with her consent. When a testatrix creates so plain a trust as the one under consideration we are not disposed to disregard her direction for the reasons so ably advanced by the distinguished counsel for appellant. While his argument is able it leaves us unconvinced that the adjudication of the auditing judge, as modified by the opinion of Penrose, J., on the exceptions, is not correct, and on a painstaking consideration of said argument and authorities cited, we do not see our way clear to a modification or a reversal of the decree.
Upon the opinion and facts found by the auditing judge, as modified by the decree and opinion of Penrose, J., the assignments of error are dismissed and the decree is affirmed at the costs of the appellant.
Rice, P. J. and Henderson, J., dissent.